Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 12th, 2022.  Claims 1-7, 9-16, and 19-23 are pending.  Claims 8, 17 and 18 are canceled.  Claims 21-23 are newly added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10-12, and 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertz et al. (USPN 4,448,534), hereafter Wertz in view of Ozcan et al. (US 2016/0327473), hereafter Ozcan.
Wertz discloses a method and device for testing antimicrobial susceptibility against a panel of drugs (abstract, col. 1, for example) With regards to claims 1, 13, and 14, Wertz discloses securing loading an optically transparent plate 14 (lines 16-18, col. 7, col. 13, for example) having an array of wells containing the bacteria-containing sample, growth medium, and a panel of drugs of differing concentrations into the opto-mechanical reader device 11 (including a drawer as a slot/opening for loading and supporting the plate, as in cl. 15 as well), illuminating the wells in the optically transparent plate using an array of illumination sources (lines 39-44, col. 14, for example, which disclose a plurality of light sources for illuminating the wells and correspond with the claimed of array) contained in the opto-mechanical reader device and detecting transmittance with a plurality of photocells/photodetectors 32.  Wertz further discloses transmitting a separate computing device 12 and processing the one or more acquired images with image processing software executed by at least one processing device of the separate computing device to classify the wells as turbid or not turbid (relative turbidity values; e.g. zero bacterial growth is equivalent to not turbid, and above is turbid; lines 30-33, col. 11) and generating MIC values and susceptibility characterizations (i.e “+, ++, +++”) for each drug in the panel based on the turbidity characterization, and displaying MIC values and susceptibility characterizations on the other computing device ( lines 20-68, col. 11, cols. 12&13,  figs. 1-6, for example).  With regards to claim 5 and 6, Wertz discloses comparing the light transmittance values against a threshold for determining relative turbidity and such threshold is said to be at a level that corresponds to about two times the standard deviation below the average value of the transmittance of a well with no turbidity, wherein such “level” is not particularly and sufficiently defined in the claim.
With regards to claim 15, Wertz discloses the physical architecture to the system as found above which includes an optically transparent plate containing the items as claimed, an opto-mechanical reader device including a slot (drawer) for receiving the plate and having a plurality of illumination sources for illuminating the wells and a plurality of photodetectors/photocells for receiving light transmittance signals through the well bottoms, as well as a computing device 12 for classifying the wells as turbid or not turbid and generating MIC values and susceptibility characterizations (see above and also figs. 1-6, for example). Further, as in claim 15, Wertz additionally discloses that an array of optical fibers 228 and optical fibers 230 for guiding excitation light and transmission light respectively from the array of wells to the photodetector 233 (fibers 230 are the plurality of optical fibers for transmitting light from one or more of the wells as claimed) (col. 24, fig. 8, for example).


With regards to claims 1 and 15, Wertz does not specifically disclose securing the opto-mechanical reader device to a portable device/mobile phone having a camera, acquiring one or more images of the wells, and processing the one or more images with image processing software executed on at least one processor of the separate computing device.  Further, as in claims 16 and 19, Wertz does not specifically disclose the exemplary portable electronic device, computing device, and displaying the values and characterizations on the portable electronic device.
Ozcan discloses a method and device for detecting mercury concentration in a sample as measured by an opto-mechanical reader 20 secured (mounting section 22 with clip 24) to a mobile phone having a camera, and acquiring and transferring one or more images with image processing software or to an application stored on the mobile phone to calculate and display results, and displaying the results on the mobile phone or other computing device (abstract; pars.[0021-0024,0039-0041], figs. 1A-1F, for example).
It would have been obvious to one of ordinary skill in the art to modify Wertz to utilize connection with a mobile phone having a camera and capturing images which are  processed by imaging processing software thereon (i.e. an application stored locally on a computing device within the mobile phone) and displayed on a display of the mobile phone portable device such as taught by Ozcan in order to provide a methodology application and architecture that affords a portable, rapid, specific, sensitive, and cost effective detection technique that can be used in resource-limited and field settings (see Ozcan, par. [0006]).
Additionally, as in claims 5 and 6, while Wertz discloses comparing the measured transmittance of each well to a threshold, Wertz does not specifically disclose doing so using image processing software.  However, in view of the teachings of Ozcan such a modification would have been an obvious alternative implementation for accomplishing this likewise threshold comparison determination and for at least those reasons discussed above related to versatility in the application.  Further, as in claim 6, the threshold is established in the commensurate manner in as much as required and understood herein.
	This is similarly seen in claims 7&8, wherein Wertz discloses displaying such values and characterizations (see col. 11-12, for example, and including displaying and printing) and implementation in the arrangement as discussed above to Ozcan would have been an obvious alternative form for accomplishing the likewise desired result to one or ordinary skill in the art for at least those reasons discussed above related to versatility in the application.
	With regards to claims 10-12, the accuracy of all of the turbidity detection, MIC values and susceptibility characterizations are all greater than or equal to 98% in as much as claimed herein, wherein Wertz/Ozcan provides to disclose the commensurately-provided methodology and is thereby said to be fully capable of such accuracy levels.  It is further noted that such accuracy levels are dependent upon outside factors and various intended workpieces/assays/data and undefined metrics for “accurate” versus “inaccurate” that are not provided for herein the claims.


Claims 2-4, 9, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertz in view of Ozcan as applied above to claims 1, 7, and 10-12 and  and in further view of Wang et al. (US 2014/0242612), hereafter Wang, and Olson et al. (US 2012/0329675), hereafter Olson, and Xiong (US 2003/0090593).

As in claims 2, 3, and 13 Wertz/Ozcan does not specifically disclose transmitting the one or more images to a separate computing device (and a particular computing device as in cl. 3) for processing with image software.  It is also noted that Wertz/Ozcan provide for the transmitting of the values/characterizations from one computing device to another (see par. [0056] of Ozcan with respect to transmission from the mobile phone to a remote server).
With regard to claim 9, Wertz/Ozcan does not specifically disclose that MIC values and susceptibility characterizations are returned within about one minute, as recited therein.
Wang discloses a system and method for integration of a mobile device imaging with an ELISA microchip that is analogous to Applicant’s field of endeavor (abstract, figs. 1A,B).  Wang discloses that the image analysis can be performed by an application stored on the mobile device or by the additional device connected to the CCD which includes an image processing software.  Wang further discloses that images may be transmitted to another device interface or to a central database (i.e. remote computing device) by way of a communications network provided by the mobile device or by another device and process blocks 39, 40 can be performed by an application stored on and executed by the other device.  Wang further discloses that images taken by the mobile device can be sent via a mobile network to the additional device for image analysis and color intensity correlation (pars. [0049,0050], figs. 1-6, for example).
It would have been obvious to one of ordinary skill in the art to modify the methodology of Wertz/Ozcan provide for transmitting the one or more images to a separate computing device (i.e.. a remote computing device or other mobile computing device) for processing by image processing software thereat and transferring the MIC values and susceptibility characterizations from the separate computing device to the mobile phone or another computing device for display thereon such as taught by Wang such as to allow further flexibility and afford the images to be transmitted to a particular point of interest, such as a central database with patient medical records which affords greater scrutiny and analysis of the images which are backed against prior patient data in lieu of purely on-site image analysis, and the disclosure of Wang further provides for the transmission of the results to a host of cooperative users and/or locations which affords additional ease of communication from remote sites as well as collaborative analysis for increased throughput.
With regard to claim 9, Examiner asserts that Wang provides a communications network between the mobile phone device and the remote device (i.e. server or remote computer at a point-of-care institute with patient medical records and a central database), it would be readily expected within the capabilities of these known network communication technologies between the mobile phone and the remote server/computer that the values and characterizations may be returned to the mobile phone within about one minute or less.  This is further seen as the prior art of Wertz in view of Ozcan and Wang commensurately provide the claimed portable electronic device and transmission steps as in claim 2, wherein the claims do not provide to further delineate a manner of transmission separate and distinct from that of the cited prior art.  Examiner additionally notes that the transmission discussed in Wang is aligned with that discussed in Applicant’s own specification to Wi-Fi networks and proprietary wireless communication networks (see par.[0029] of Applicant’s pre-grant publication US 2019/0316172).
As in claims 4 and 13 Wertz/Ozcan does not specifically disclose wherein the one or more transmitted images comprises a plurality of images captured at a plurality of different exposure times obtained using the camera, and similarly as in cl. 13 with respect to acquiring a plurality of images of the wells captured at a plurality of different exposure times, and processing the images with software to generate normalized light transmittance values as recited in claim 13.

Olson discloses testing of biofilm for anti-microbial agent susceptibility (abstract).  Olson discloses that it is known to distinguish biofilm resistance and tolerance from one another by providing quantitative susceptibility testing using two different exposure time periods, and wherein the suggested protocol may be followed and on the basis of experimental results, certain parameters can be optimized to suit a specific experimental design or organism (pars. [0026,0028], for example).
Xiong discloses a video stabilizer (abstract).  Xiong discloses a brightness normalization operation to account for the fact that first and second images may be captured at different times with different exposure parameters (par. [0074], for example).
It would have been obvious to one of ordinary skill in the art to modify Wertz/Ozcan to acquire the plurality of images of the wells captured at a plurality of different exposure times such as taught by Olson in order to inform more detailed information about the biofilm in distinguishing resistance and tolerance from one another, and thus providing a more in-depth analysis of the susceptibility testing and choosing of a proper anti-microbial agent/combination for a given organism.
Further, application of normalization of the light transmittance values in the processing of the images would have been obvious to one of ordinary skill in the art such as taught by Xiong in order to provide a common brightness correction such that the images generated at different exposure times can be analyzed at a commonality.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertz in view of Ozcan as applied to claims 1, 4, 7, 10-12, 15, 16, and 19 above, and further in view of Olson and Xiong.
Wertz/Ozcan does not specifically disclose acquiring a plurality of images of the wells captured at a plurality of different exposure times and processing the images with software to generate normalized light transmittance values as recited in claim 14.
Olson and Xiong have been discussed above.
It would have been obvious to one of ordinary skill in the art to modify Wertz/Ozcan to acquire the plurality of images of the wells captured at a plurality of different exposure times such as taught by Olson in order to inform more detailed information about the biofilm in distinguishing resistance and tolerance from one another, and thus providing a more in-depth analysis of the susceptibility testing and choosing of a proper anti-microbial agent/combination for a given organism.
Further, application of normalization of the light transmittance values in the processing of the images would have been obvious to one of ordinary skill in the art such as taught by Xiong in order to provide a common brightness correction such that the images generated at different exposure times can be analyzed at a commonality.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertz in view of Ozcan, Olson, and Xiong as applied to claim 14 above.
Wertz, Ozcan, Olson, and Xiong have been discussed above.
Given that Wertz desires to compare, in a computer, turbidity values with a turbidity value corresponding to zero bacterial growth to determine which drugs have inhibited bacterial growth, it would have been obvious to one of ordinary skill in the art when normalizing the light transmittance values at the different exposure times (Olson/Xiong) to subject such normalized values to a threshold comparison using the image processing software (found in Ozcan) such as suggested by Wertz in order to properly establish a baseline from which to view the images and ascertain turbidity values related to bacterial growth as opposed to zero bacterial growth in providing for accurate determinations of the drugs that inhibited bacterial growth.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertz in view of Ozcan, Olson, and Xiong as applied to claim 5 above, and further in view of Elrod et al. (USPN 5,861,264).

With regard to claim 6, Wertz/Ozcan/Olson/Xiong does not specifically disclose that the threshold is established at a level that corresponds to about two times the standard deviation below the average value of the normalized light transmittance value of a well with no turbidity.
Wertz discloses that the threshold is established at a level below the value of the transmittance of a well with no turbidity, then the minimum inhibitory concentration is not found until the first well shows less than 25% of the determined difference between the sterile and growth control wells (lines 35-42, col. 23, for example).
Ozcan discloses an average value of the transmittance (pars. [0053,0055], fig. 3, for example).
Elrod discloses anti-tryptase detection (abstract).  Elrod discloses that a threshold corresponds to about two times the standard deviation above the background signal so as to minimize the occurrence of false positive results (lines 18-20, col. 5).
It would have been obvious to one of ordinary skill in the art to modify Wertz/Ozcan/Olson/Xiong to have the threshold established at a level that corresponds to about two times the standard deviation below the average value of the normalized light transmittance value of a well with no turbidity such as taught by Elrod in order to minimize the occurrence of false positive results.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertz in view of Ozcan as applied to claims 1, 4, 7, 10-12, and 15, 16, and 19, and in further view of Wang.
Wang, as discussed above, provides analogous subject matter to Applicant’s field of endeavor and discloses a database or local storage device associated with or in communication with the computing device (par. [0049], for example).
It would have been obvious to one of ordinary skill in the art to modify Wertz/Ozcan to provide a database or local storage device associated with or in communication with the computing device such as taught by Wang wherein communicative network connection to a central database, for example, provides for enhanced access to interface the device and its produced images to a point of care location or otherwise remote central database that has patient medical records and affords greater scrutiny and access for other users to analyze and process the images.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertz, Ozcan, Olson, and Xiong (and Wang with respect to cl. 13) as applied to the claims as particularly noted above.
Wertz/Ozcan/Olson/Xiong/(Wang, as in cl.13) does not specifically disclose that the plurality of different exposure times comprises three different exposure times.
It would have been obvious to one of ordinary skill in the art to utilize three different exposure times as would be appreciated by one of ordinary skill in the art wherein creating images at three (or even more) exposure times so as to provide additional data points that allow one to consider and find a proper image(s) that covers a spectrum of exposure that will span underexposed to overexposed and thus allow a desired exposure or exposure range to be found which has the proper image brightness for analysis.
This can be seen in addition to the application found in Olson wherein resistance and tolerance are distinguished from one another by providing quantitative susceptibility testing using two different exposure time periods, and providing further exposure times (including three exposures or more) allows for imaging across a more full spectrum of the camera’s pixel up until saturation and allowing particular image data to be extracted/analyzed in accordance with suitable exposure times for the assay at hand.
This is further seen as an obvious engineering design choice for the reasons discussed above absent a showing of a criticality or unexpected results arising otherwise.

Response to Arguments
Applicant's arguments filed July 12th, 2022 have been fully considered but they are not persuasive.
With regards to claims 1, 4-8, 10-12, and 14-19 rejected under 35 USC 103 as being unpatentable over Wertz in view of Ozcan, Applicant traverses the rejection.
Applicant first asserts that Wertz discloses a non-portable, benchtop type instrument for performing susceptibility testing.
Herein, Examiner asserts that the claims do not necessitate any particular movement or “portability” steps which are not found in that of Wertz/Ozcan, and the device of Wertz is clearly portable as it may be moved by a given force. Additionally, adapations to that of Wertz may be recognized by one of ordinary skill in the art, such as in view of the presently-applied analogous prior art of Ozcan which provides a clear motivation to include a compact imaging device to be coupled to the reader so as to afford a relatively more portable device, for rapid, specific, sensitive and cost-effective detection techniques that can be used in resource-limited and field settings.
Additionally, as recognized in the body of the action and as by Applicant, Wertz does not disclose a camera for imaging the wells, and Wertz provides photocells wherein optical signals are converted to electrical signals and processed in order to assess turbidity in each of the wells.
Applicant further asserts that in Wertz simultaneous illumination and reading of the turbidity of each well in the plate is not accomplished.
Examiner asserts that herein Applicant’s argument is not commensurate in scope with the claims and is unpersuasive.
The claims do not require any such simultaneous illumination/reading of turbidity across all of the wells (further discussed by Applicant on page 13 with respect to “Applicant’s method and system illuminates the wells and captures images of all wells at the same time”).
Examiner maintains that the prior art of Wertz/Ozcan provides for such illuminating and acquiring of one/plurality of images of the wells as set forth in the methods and system.  Notably, Wertz discloses that the electronic apparatus reads each cell in sequence, quickly completing the scan without physical movement of any parts (abstract).  As discussed above, there is no such requirement to imaging of all the wells simultaneously or at the same time.

With regard to Ozcan, Applicant asserts that Ozcan is drawn to a reader device for analyzing water for mercury, not bacteria, that is configured to be removed form a mobile phone.
Applicant further asserts that Ozcan does not use well plates but instead uses two cuvettes, and different colored light is used to illuminate the cuvettes and assess a color change reaction coincident with the presence of mercury assessed within the cuvettes, wherein the method of Ozcan is not based on turbidity but rather transmitted color.
Examiner asserts that Ozcan has not been relied upon for particular application with respect to bacteria and with respect to a multi-well plate, nor is Ozcan being relied upon for particular detection of turbidity.  As discussed above, Wertz is not deficient with respect to these elements and discloses application with respect to bacteria in testing antimicrobial susceptibility against a panel of drugs, wherein turbidity determinations are made by way of optical interrogation of the samples within the plurality of wells, and such optical signals being converted to electrical signals for processing to assess and output a result of a turbidity classification in each well (including being sent to a microprocessor and to a readout display19/printer20 to display the results).
Ozcan provides analogous prior art in the field of optical examination of samples, wherein samples are interrogated with light and resulting optical signals therefrom are captured at the photoactive area of the camera (i.e. its image sensor(s)) which image sensor(s) (and conventionally a CCD or CMOS image sensor) in a similar fashion provides to convert an optical signal to electrical ones in creating an image therefrom. Further, the claimed methodology and system are not particular with respect to the method or manner in which the software classifies samples as turbid or not turbid, and utilizing images of the samples can be recognized for the relative opacity of the sample (as in Wertz) with respect to analyzing relatively light and dark portions (i.e. lack of bacterial growth and bacterial growth which affect the relative light absorbance) to inform such turbid or not turbid classifications in a likewise manner.

It is set forth that the modification from photocells that provide for receiving optical signals and processing such signals to electrical signals indicative of the intensity of light sensed in making an assessment of the turbidity of each of the wells to utilizing a image sensor, which also fundamentally is analogous to a photocell as it also converts an optical signal into an electrical signal, represents an obvious modification as seen by one of ordinary skill in the art as optical signal processing by way of a camera (and its image sensor(s)) to form images of the wells provides for more data to the contents of the wells and such data being able to be particularly assessed by image-processing application software on the mobile phone (see par. [0040]) so as to provide more accurate, and faster rendered results with respect to the opacity/turbidity of each of the wells (further noting the Ozcan likewise utilizes a comparison between a control and that of the sample of interest, and with respect to light intensities sensed at each, see abstract, par. [0007-0008,0051,0055,0056]), and additionally noting the above, additional beneficial aspects provided by Ozcan (see par. [0006] as in the above discussion).


With regards to claims 13 and 14, Examiner asserts that Applicant’s arguments are moot in view of the new grounds of rejection in view of the amendments as discussed above with respect to Wertz in view of Ozcan (for likewise reasons as discussed above in independent claims 1 and 15) and in further view of Olson et al. (US 2012/0329675) and Xiong (US 2003/0090593) as discussed above in the body of the action.

	Further, with regards to claims 5 and 6, new grounds of rejection in view of the amendments are discussed above with respect to Wertz/Ozcan/Olson/Xiong, and Wertz/Ozcan/Olson/Xiong in further view of Elrod (USPN 5,861,264).

	Lastly, newly-added claims 21-23 are rejected under 35 USC 103 Wertz, Ozcan, Olson, and Xiong (and Wang with respect to cl. 13) as applied to the claims as particularly noted above.

	The remaining dependent claims are maintained rejected over the cited prior art as there are no such deficiencies with respect to the base references as discussed above in the response to the present arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798